OMB APPROVAL OMB Number: 3235-0167 Expires: January 31, 2008 Estimated average burden hours per response 1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 0-12366 Elbit Ltd. (Exact name of registrant as specified in its charter) 3 Azrieli Center, The Triangle Building, 42ndFl., Tel Aviv 60723, Israel (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ordinary Shares, par value NIS 0.003 per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) x Rule 12h-3(b)(1)(i)r Rule 12g-4(a)(1)(ii)r Rule 12h-3(b)(1)(ii)r Rule 12g-4(a)(2)(i) r Rule 12h-3(b)(2)(i)r Rule 12g-4(a)(2)(ii)r Rule 12h-3(b)(2)(ii)r Rule 15d-6r Approximate number of holders of record as of the certification or notice date:One Pursuant to the requirements of the Securities Exchange Act of 1934 (Name of registrant as specified in charter) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:January 9, 2008 By:/s/
